Dear Mr. Ventura,
This office is receipt of your opinion request in which you present the following questions:
        1. Can a Justice of the Peace handle a reconventional demand for more than $2,000.00?
        2. If so, can he render a judgment greater than $2,000.00 in a reconventional suit?
Article 4911 of the Code of Civil Procedure provides:
        A. The civil jurisdiction of a justice of the peace court is concurrent with the district court in cases where the amount in dispute does not exceed two thousand dollars.
        B. For the purpose of this Chapter, the amount in dispute is determined by the amount demanded or value asserted in good faith by the plaintiff, but does not include interest, court costs, attorney fees, or penalties, whether provided by agreement or by law.
        C. If the demand asserted in an amended or supplemental pleading exceeds the jurisdiction of the court, the court shall transfer the action to a court of proper jurisdiction.
LSA-C.C.P. Art. 1036 provides that a court has jurisdiction of an incidental demand `. . . only if it would have had jurisdiction over the demand had it been instituted in a separate suit.'  Under LSA-C.C.P. Art. 4, the amount demanded by the plaintiff-in-reconvention determines jurisdiction.Williams v. Whitmeyer, 327 So.2d 541, 543 (La.App. 2nd Cir. 1976).
Therefore, if the plaintiff-in-reconvention brought a separate suit for an amount greater that $2,000.00, a justice of the peace would not have jurisdiction. Consequently, in answer to both your first and second questions, a justice of the peace cannot hear a reconventional demand for an amount more than $2,000.00 and must transfer the action to a court with proper jurisdiction pursuant to C.C.P. Art. 4911(C).
I trust this adequately addresses your concerns. Should you require further assistance, please contact this office.
Very truly yours,
                               RICHARD P. IEYOUB ATTORNEY GENERAL
                               BY: CARLOS M. FINALET, III ASSISTANT ATTORNEY GENERAL